internal_revenue_service number release date index number ---------------------- --------------------------------- ------------------------------------ --------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b01 plr-171510-03 date date ---------------- -------------------- -------------------------------- legend legend x ----------------------------------------------------------- y ----------------------------------------------------------- trust ----------------------- ----------------------------------------------------------- income_beneficiary ------------------------------------------------------------ trust ----------------------- ----------------------------------------------------------- trustee ------------------------------------------------------------ d1 d2 state dear ------------------ for x to make a late s_corporation_election under sec_1362 of the internal ---------------------- -------------------- ------------------ ------------- this letter responds to your letter dated date requesting relief cc psi b1-plr-171510-03 revenue code for x to be treated as continuing to be an s_corporation under sec_1362 and for x to make a late qualified_subchapter_s_subsidiary corporation qsub election under sec_301 of the procedure and administration regulations for y facts x was incorporated on d1 under the laws of state the shareholders of x intended x to be treated as an s_corporation effective on d1 but x inadvertently failed to timely file an s_corporation_election on d2 x transferred shares to trust and trust because income_beneficiary inadvertently failed to make a timely election for trust to be a qualified_subchapter_s_trust qsst and because trustee inadvertently failed to make a timely election for trust to be an electing_small_business_trust esbt neither trust nor trust was an eligible s_corporation shareholder when it received the x shares therefore when trust and trust received the x shares on d2 an s_corporation_election by x would have terminated also on d2 x acquired all of the outstanding shares of y x intended to make a qsub election for y effective on d2 but x inadvertently failed to timely file the qsub election law and analysis sec_1362 sec_1362 allows a small_business_corporation to elect to be treated as an s_corporation sec_1362 provides the rules as to when such an election will become effective sec_1362 states in relevant part that if an s election is made within the first two and one-half months of a corporation s taxable_year then the corporation will be treated as an s_corporation for the year in which the election is made under ' b if an s election is made after the first two and one-half months of a corporation s taxable_year then that corporation will not be treated as an s_corporation until the taxable_year after the year in which the s election is filed sec_1362 provides that if no election is made pursuant to sec_1362 or if the election is made after the date prescribed for making such an election and the secretary determines that there was reasonable_cause for the failure to timely make the election then the secretary may treat such an election as timely made for such taxable_year and effective as of the first day of that year sec_1362 x did not timely file an election to be treated as an s_corporation under sec_1361 provides that a_trust all of which is treated under sec_1361 defines an s_corporation as a small_business_corporation for cc psi b1-plr-171510-03 ' a but x has established reasonable_cause for not making a timely s election and is entitled to relief under ' b which an election under ' a is in effect sec_1361 defines asmall business corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in ' c or an organization described in c who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a subchapter_s_corporation shareholder whenever the corporation ceases to be a small_business_corporation s_corporation during the period specified by the secretary if an election under ' a by the corporation was terminated under paragraph or of ' d the secretary determines that the termination was inadvertent no later than a reasonable period of time after discovery of the terminating event steps were taken so that the corporation is once more a small_business_corporation and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to ' f agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to that period under ' d an election to be an s_corporation will be terminated sec_1362 provides that a corporation will be treated as continuing to be an sec_301 sec_1361 of the internal_revenue_code defines a qsub as a domestic_corporation that is not an ineligible_corporation if percent of the stock of the corporation is owned by an s_corporation and the s_corporation elects to treat the corporation as a qsub a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center sec_1_1361-3 of the income_tax regulations provides that the election will be effective on the date specified on the election form or on the date the election is cc psi b1-plr-171510-03 filed if no date is specified the effective date specified on the election form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in ' to make a regulatory election sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin requests for relief under ' will be granted when the taxpayer sec_1362 provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and the representations made and provided that x otherwise qualifies as an s_corporation we conclude that x will be treated as an s_corporation effective d1 within sixty days from the date of the letter x should submit a properly completed form_2553 with a copy of this letter attached to the relevant service_center except as expressly provided herein no opinion is expressed or implied sec_1362 concerning whether x is eligible to make an s_corporation_election based solely on the facts submitted and the representations set forth above we conclude that x s s_corporation_election would have terminated on d2 and the termination would have been inadvertent within the meaning of ' f pursuant to ' f x will be treated as continuing to be an s_corporation from d2 forward unless x’s s_corporation_election otherwise terminates under sec_1362 x must file a new form_2553 effective d2 with the appropriate service_center within sixty days of this letter a copy of this letter should be attached to the form_2553 the date of this letter to elect to treat trust as a qsst effective d2 and trustee has until sixty days from the date of this letter to elect to treat trust as an esbt also effective d2 the elections should be made with the appropriate service_center copies of this letter should be attached to the elections in addition we conclude that income_beneficiary has until sixty days from cc psi b1-plr-171510-03 sec_301 based solely on the facts submitted and the representations made we conclude that x has satisfied the requirements of and accordingly x is granted an extension of time of sixty days from the date of this letter to elect to treat y as a qsub effective d2 the election should be made by filing form_8869 with the appropriate service_center a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether x is a valid s_corporation or whether y is a valid qsub this ruling is directed only to the taxpayer who requested them sec_6110 provides that this letter may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
